United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS           February 16, 2004
                       For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                           No. 03-20539
                         Summary Calendar


                     BRIAN DAVID LEE GILSON,

                                               Plaintiff-Appellant,


                              VERSUS


         SHELBY LEE WEATHERFORD, III; KELLY WEATHERFORD,

                                               Defendants-Appellees.



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                           (H-03-CV-220)


Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      For the reasons stated by the district court in its Amended

Memorandum and Order entered on May 1, 2003, we affirm the Amended

Final Judgment entered simultaneously therewith.    AFFIRMED.




  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.